Name: Commission Regulation (EEC) No 2072/88 of 12 July 1988 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco
 Type: Regulation
 Subject Matter: agricultural activity;  plant product
 Date Published: nan

 No L 182/8 Official Journal of the European Communities 13 . 7. 88 COMMISSION REGULATION (EEC) No 2072/88 of 12 July 1988 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1114/88 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Article 2b of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (3), as last amended by Regulation (EEC) No 1791 /86 (4), provides that cultivation declarations and contracts must be concluded before 1 May and registered before 1 July of the year in which they take effect ; Whereas, owing to adverse weather conditions which have delayed the preparations of seed beds, some of the parti ­ culars which must appear in the cultivation contracts cannot be known until after the deadline for the conclu ­ sion of the said contracts ; whereas this is one of the cases, specified in the second subparagraph of Article 2b (3) of Regulation (EEC) No 1726/70 , where the Commission is authorized to take appropriate measures, and may accor ­ dingly defer the said deadline and, therefore, the deadline for registering the cultivation declarations and contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regulation (EEC) No 1726/70, cultivation declarations and contracts in respect of leaf tobacco taking effect in 1988 may be concluded up to 30 June 1988 and regis ­ tered up to 31 July 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 35. 0 OJ No L 191 , 27. 8 . 1970, p. 1 . b) OJ No L 156, 11 . 6. 1986, p. 16.